Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           
           This action is in response to the communication filed on 3/8/2021. 
Claims 2-21 are allowed. 

Allowable Subject Matter
Claims 2-21 are allowed. 

Terminal Disclaimer
The terminal disclaimer filed on 3/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,284,567 has been reviewed and is accepted.  
The terminal disclaimer has been recorded.

					Examiner Comments 
Reason of allowance same as descried in office action dated – 12/8/2020.



Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fisher et al. (US Patent 10,909,539) teaches secure authentication to authenticate payment with data identifier and risk analysis. 
Dwan et al. (US Patent 9,055,063) teaches user authentication based on shared history identifier and authentication query. 
Dotan et al. (US Patent No. 10,015,153) teaches authentication based on velocity metrics and authentication request parameters. 
Oberheide et al (US Patent 9,338,156) teaches secondary two-factor authentication with third party application of service provider. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431                                                                                                                                                                                                        
/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431